DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 32-40, in the reply filed on 1/14/2022 is acknowledged.
Claims 1-20 are cancelled by applicant.
Claims 21-31 are withdrawn from further consideration.
Claims 32-40 are under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12 and 19 of U.S. Patent No. 10,704,186 (‘186 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other.  With respect to claim 32 of the instant application, claims 11 and 12 of the ‘186 patent teach all of the limitations of claim 32.  With regard to claim 40 of the instant application, claim 19 of the ‘186 patent teaches all of the limitations of claim 40, except for powering on a liquid pump.  However, claim 19 of the ‘186 patent requires the system to operate in a “first cooling mode”, and such mode cannot be performed in the absence of the liquid pump being in operation.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The “primary cooling path”, “secondary cooling path”, and “second primary cooling path”, of claims 21 and 40 must be shown or the feature(s) canceled from the claim(s).  To the extent these items might be shown in the figures, they should be assigned a part number.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 32 is objected to because of the following informalities.  Appropriate correction is required.
The claim should end with a period instead of a semicolon.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32- 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 32 and 40 recite “A method of initiating a low-energy cooling mode” and later recites, “configuring the HVAC system to operate in a first cooling mode”.  It is not clear if the “low-energy cooling mode” is the same as the “first cooling mode”.
The term “low-energy” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 32 and 40 recite,
“a primary cooling path coupled to a first collector;
a secondary cooling path coupled to a secondary cooling path inlet; and 
a first cooling-path outlet coupled to the secondary cooling path inlet via a first collection tube to direct a refrigerant to the secondary cooling path from the first collector of the primary cooling path, wherein the first collection tube bypasses a second primary cooling path inlet and a second primary cooling path outlet.”

As claimed, there is no relationship between the “primary cooling path coupled to a first collector” and “a first cooling-path outlet”.  Also, there is no positive recitation of “a first cooling-path” to which “a first cooling-path outlet” is presumably attached to.  Thus it is not clear if there is both a “primary cooling path” and a “first cooling path” that are separate from each other, or if these items are all part of the same structure.   
The use of “a primary cooling path” followed later by “a second primary cooling path” is confusing, because it is not clear if there should be “a first primary cooling path” along with the two cooling paths that are recited.   
Claim 34 recites, “a second bypass valve”.  The use of “second” implies that a first bypass valve should also be present.  However, there is no prior recitation of a first bypass valve.  It is not clear if there should be a first bypass valve, or if perhaps the “first bypass” recited in parent claim 1 should be labeled as a first bypass valve.   
Claim 36 recites, “a second operating mode.”  The use of “second” implies that a first operating mode should also be present.  However, there is no prior recitation of a first operating mode.  It is not clear if there should be a first operating mode, or if perhaps the “first cooling made” recited in parent claim 1 should be labeled as a first operating mode.   
The claim recites, “the first bypass valve”.  There is a lack of antecedent basis for this term in the claims. 
Claim 37 recites, “wherein configuring the HVAC system to operate in the second operating mode further comprises a check valve to allow the refrigerant to bypass a liquid pump,” which is indefinite.  
The office suggests amending the claim to recite, “. . . further comprises providing a check valve to . . .”
Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.   

Allowable Subject Matter
Independent claims Claim(s) 32-40 is/are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features described below.  However, the claims cannot be considered "allowable" at this time due to the rejection(s) under U.S.C. 112(b) set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Regarding claims 32 and 40, the closes prior art of record is US 2013/0098086 to Sillato and US 6,382,310 to Smith. Sillato discloses a method of initiating a low-energy cooling mode using a controller of an HVAC system (par. 98, Fig. 12), the method comprising: 
measuring a temperature of ambient air proximal to a condenser coil, the condenser coil comprising: (par. 173)
determining whether the temperature of the ambient air proximal the condenser coil is less than a temperature threshold specified by the HVAC system; (par. 173)
responsive to a determination that the temperature of the ambient air is less than the temperature threshold specified by the HVAC system, configuring the HVAC system to operate in a first cooling mode, wherein configuring the HVAC system to operate in the first cooling mode comprises: (par. 173)
opening a first bypass; (bypass valve outlet, 1260, Fig. 6)
powering off the compressor; (par. 95, when the outdoor temperature is low enough, there is no need to compress the refrigerant and the cooling system is switched to pumped refrigerant economizer mode)
powering on a liquid pump and operating the HVAC system in the first cooling mode; (par. 95, when the outdoor temperature is low enough, there is no need to compress the refrigerant and the cooling system is switched to pumped refrigerant economizer mode)
Smith teaches, see annotated Figure below, a primary cooling path coupled to a first collector;
a secondary cooling path coupled to a secondary cooling path inlet; and 
a first cooling-path outlet coupled to the secondary cooling path inlet to direct a refrigerant to the secondary cooling path from the first collector of the primary cooling path. 


    PNG
    media_image1.png
    728
    721
    media_image1.png
    Greyscale



However, such art does not teach, in an obvious combination with the other limitations of the claims, a first cooling-path outlet coupled to the secondary cooling path inlet via a first collection tube to direct a refrigerant to the secondary cooling path from the first collector of the primary cooling path, wherein the first collection tube bypasses a second primary cooling path inlet and a second primary cooling path outlet.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763